Citation Nr: 1602692	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional right knee disability as a result of medical treatment provided by VA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

A hearing was held on August 14, 2008, in Pittsburgh, Pennsylvania, before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the case for further development in February 2009, December 2013, and May 2014.  That development was completed, and the case was returned to the Board for appellate review.

As noted in prior remands, this case originally included the Veteran's appeal of a decision denying entitlement to service connection for a right knee disorder.  However, the Veteran did not submit a substantive appeal following the issuance of the June 2006 statement of the case.  See 38 C.F.R. § 20.202.  Accordingly, that issue no longer remains in appellate status, and is not before the Board at this time.


FINDING OF FACT

Additional right knee disability was not caused by VA surgical and hospital care.



CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. §1151 for additional disability of the right knee, claimed as due to VA hospital care, have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

The Veteran was provided with notice which met these requirements in correspondence dated March 2007, prior to the initial adjudication of this matter in January 2008.  VA has thus met its duty to notify with respect to the issue on appeal.

The Board also finds that VA's duty to assist has been satisfied.  VA and private treatment records have been associated with the file, in addition to lay statements from the Veteran.  The Veteran was also afforded the opportunity to present testimony at a hearing before the Board.  

The Board recognizes that the most recent VA treatment records associated with the file indicate that treatment records relating to revision of a transfemoral amputation with compress endo-exo prosthesis, performed by a private facility in December 2013, have not been requested or associated with the claims file.  A December 2013 non-VA note was scanned into VistA Imaging, but is not viewable by the Board.  However, as will be further discussed below, the claim for compensation under 38 U.S.C.A. § 1151 hinges on whether there is additional disability caused by VA hospital care and whether or not there was fault on the part of VA in the provision of such care.  As the claims file is found to contain sufficient medical evidence from both before and after the Veteran's October 2004 and February 2007 VA hospital care to determine whether there was additional disability following such care and if so, whether it resulted from fault on the part of VA or an event not reasonably foreseeable, records demonstrating the current severity of the Veteran's right knee disability and additional surgery performed by a private facility would not lend additional support to the Veteran's claim because additional disability is determined through comparison of the relevant injury or disease immediately prior to and immediately following VA-provided care.  Because remand would only result in additional delay without having a reasonable chance of benefiting the Veteran's claim, the Board finds it unnecessary in the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran has also been provided with VA examination and medical opinions regarding the Veteran's right knee disability and numerous surgeries.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Following remand by the Board in February 2009, the Veteran was provided with a VA examination, in May 2009, regarding his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee disability resulting from VA treatment.  Pursuant to the Board's December 2013 and May 2014 remand directives, the Veteran was then provided with supplemental VA medical opinions in February 2014 and August 2014.  The same VA examiner, the chief of Occupational Medicine and Care Coordination at the Altoona VA Medical Center (VAMC), a Doctor of Medicine/Master of Science, conducted the May 2009 examination and provided all three medical opinions.   His reports contain an in-depth review of the claims file and provide sufficient detail to assess the merits of the Veteran's claim under the relevant legal framework.  The opinions further included detailed descriptions of the history and symptoms regarding the Veteran's right knee pathology and demonstrated objective evaluation (including citation to relevant medical journals and other literature in the February 2014 addendum).  As the examiner sufficiently addressed the questions posed by the Board in its remand directives, particularly, whether there was additional disability caused by the two VA total knee revisions, as opposed to the prior fee-basis right total knee arthroplasty, and if so, whether such additional disability was proximately caused by fault or negligence on the part of VA or an event not reasonably foreseeable (as will be discussed in greater detail below), the Board finds there has been substantial compliance with those orders, and remand on that basis is unnecessary.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Finally, as part of the May 2014 remand instructions, the Board directed that updated VA treatment records, including those from May 2010 to January 2013, and outstanding private treatment records from this period be requested and associated with the file, pending any necessary authorizations/releases from the Veteran.  The specified VA treatment records have been associated with the file.  In a June 2014 letter, the Appeals Management Center requested that the Veteran complete and return an enclosed VA Form 21-4142 so that it could obtain these private records, but as of the date of this decision, no response from the Veteran has been received.  The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by submitting an authorization form allowing VA to procure relevant private treatment records, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To the extent that the Veteran did not provide the authorization necessary for the AOJ to complete the development requested by the Board, the action taken by the AOJ is found to substantially comply with the Board's remand instructions, and remand on this basis is unnecessary.  See Dyment, 13 Vet. App. at 146-47.

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  Claims for Compensation under 38 U.S.C.A. § 1151

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

Under the current version of § 1151, a claim cannot be based on procedures performed at a private facility even if those procedures were performed under contract with VA (i.e. fee basis care).  Such care is specifically excluded from consideration under 38 U.S.C.A. § 1151 (for claims filed after October 1, 1997).  See 38 C.F.R. § 3.361(f)(1)) (hospital care or medical services furnished under a contract made under 38 U.S.C. 1703 is specifically identified as not constituting hospital care or medical or surgical treatment furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. 1151(a)).  

In order for the appellant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied. 

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment. See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the VA hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence on the part of the VA would generally have to be shown for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claim was filed in November 2006, the amended statute must be applied.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

III.  Background

Prior to the relevant events in this case, the Veteran underwent a total knee replacement for his left knee.  The Veteran subsequently underwent a right total knee arthroplasty, which over the years, required several revision surgeries and eventually an above-the-knee amputation.  The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151, asserting that he suffered additional right knee disability as a result of VA treatment.

Upon experiencing pain and immobility of the right knee, the Veteran underwent a right total knee replacement in August 2003.  At the August 2008 Board hearing, the Veteran testified that because he would have had to wait for approximately a year for surgery at the VA facility, he had the surgery performed on a fee basis by a private facility, the Navapache Medical Center.  The operative report includes a preoperative and postoperative diagnosis of degenerative joint disease of the right knee, and documents that the Veteran underwent a right total knee arthroplasty without complications.  X-ray view of the right knee post-surgery showed excellent alignment of the prosthesis without evidence of loosening.  A preoperative history and physical note indicates that the Veteran weighed 330 pounds in August 2003.

The Veteran testified that within a few weeks of the 2003 surgery, he began experiencing pain in the right knee joint, and was subsequently prescribed increasing doses of strong pain medications, which led him to believe that something was wrong.  He went back to VA, and a September 2004 orthopedic surgery consult note states that the Veteran reported continued problems with the right knee, including calf soreness, limitation of motion, pain up into the thigh, etc... after his August 2003 right total knee arthroplasty, which he reported was not covered by insurance and so he "had no real vigorous physical therapy."  On physical examination, the Veteran was noted to be fairly obese, at 300 pounds, and the right knee was found to lack some extension, display considerable laxity of the knee on anterior and posterior testing and drawer sign, and have some slight mediolateral wobble.  The treatment record notes that radiographic views of the right knee revealed that the Veteran had a very thin poly component put into the right knee, with the metal implants well secured and fixed with cement in good position and alignment.  The VA orthopedic physician stated that he believed the poly component previously used was "way too thin," which allowed a subluxation of the tibial on the femur producing chronic stresses and strains on the surrounding knee tendons and ligaments.  The plan stated in the report was to perform a poly exchange, without any metal component replacement, and the record reflects that this was discussed with the Veteran.  A September 2004 preoperative history and physical note states that the operation was discussed in detail with the Veteran, to include the options, risks/complications, and benefits, and that the Veteran understood and wished to proceed.  

An operative report that has been associated with the claims file indicates that a right knee partial revision with revision of tibial tray component and poly component was performed at the Tucson VAMC in October 2004.  The preoperative diagnosis was failed right total knee replacement and the postoperative diagnosis was malpositioned tibial component right knee with inflammatory scar tissue.  During surgery, the Veteran's tibial tray was found to be extremely internally rotated, with at least 30 degrees of internal rotation, and not lined up with the tibial spine and it was decided that revision of the tibial tray was indicated.  The operative report states that a 2-mm thicker poly component was used, a new tibial template was placed, and the implant was seated into the bed of bone and cement and adjustments were made for positioning.  "Rotation was checked several times and was found to be totally correct and at 0 rotation."

Subsequent to his total knee arthroplasty revision surgery, approximately two weeks after discharge from the VA hospital, the Veteran was reportedly doing well post-operatively until he slipped and fell in his home.  An October 2004 VA discharge summary states that the Veteran was doing well post-operatively, with the Veteran reporting doing great with physical therapy three times per week and that he had started bicycling, with good range of motion without pain, when his cane slipped on some water on the kitchen floor of his home and he fell, heard something snap, then experienced rapid swelling of the right knee with severe pain.  The Veteran stated that he spent a few nights at the Navapache Medical Center and was told that he had sustained a fractured tibia and ruined the new knee replacement.  AP and lateral views of the right tibia-fibula and right femur demonstrated anatomic alignment.  The VA report noted that there was a possible fracture of the medial femoral condyle, but that films seen with the Veteran's doctor/surgeon were of poor quality, that it was difficult to clearly determine abnormality, but that there was possible displacement of proximal tibia hardware.  A plan was recorded to repeat x-rays of the right knee, femur, and tibia/fibula.  An addendum from two days later notes that no fractures and no damage to the Veteran's implants were found and that patellar tendon and quad tendon were intact, with the large effusion felt to be due to rupture of scar tissue within the knee.  A November 2004 orthopedic surgery note records the Veteran's report that his right knee was feeling better each time he was seen and that he had no real significant pain, soreness or other difficulties with the knee at that time.  The Veteran was noted to be sitting in a wheelchair, which he stated was due to the distance he had to walk, but that he was able to walk, get around well at home and outside, and was getting stronger and more stable through continued physical therapy.  Physical examination revealed that knee swelling had decreased considerably.  The assessment was healing and recovery after significant fall and the acute post-op area with partial disruption of the extensor mechanism and resultant hematoma.

The Veteran testified that at the Board hearing that he moved to Pennsylvania in 2005, and requested physical therapy to strengthen his legs.  Physical therapy was prescribed on a fee basis, and he stated that this leg popped during the fourth or fifth week of physical therapy, and that the top joint had come loose for the right knee.  He stated that he underwent gastric bypass to lose weight before undergoing another replacement.  Private physical therapy and treatment records from September 2005 confirm that the Veteran was seen for right knee pain, swelling, stiffness, and feelings of instability, including an emergent visit mid-month for aspiration which ruled out infection.  It was determined that the right tibial component was loose and would require revision.  A treatment note from Altoona Regional indicates that the physician explained the risks of another revision surgery with the Veteran and that he understood but wanted to wait to have it done so that he could go hunting first.  The physician wrote that he warned the Veteran that he would prefer he backed off on stressing the knee, to avoid a lateral fracture.

A February 2006 orthopedic note from the Pittsburgh VAMC notes that the Veteran reported feeling well for a long time after the October 2004 revision, but that once he moved back to Pittsburgh and became more active at physical therapy in an attempt to lose weight, he began having increasing knee pain.  The Veteran was noted to weigh 420 pounds with a history of lifelong morbid obesity.  When he was seen in October 2005, it was revealed that his right replacement was grossly malaligned with the tibia grossly loose on x-ray subsided and angulated approximately 25 to 30 degrees to the long axis of his tibia in a varus position.  When last seen, it was discussed that the most-beneficial procedure would be an additional total knee arthroplasty revision, but that it would be in the Veteran's best interest to lose a significant amount of weight prior to undergoing the revision.  The note records the Veteran's report of having bariatric surgery scheduled for April 2006.  

A January 2007 orthopedic resident note from the Pittsburgh VAMC states that the Veteran underwent gastric bypass since he was last seen in February 2006, and that he weighed 270 pounds, down from 420 pounds in 2006.  The Veteran reported that he had been very active, walking four miles (frequency not stated) and actively swimming.  X-rays from January 2007 were reviewed, and continued to show the tibial component, and to a lesser extent the femoral component, in varus in relation to the tibia.  Assessment was made of badly malaligned right total knee arthroplasty, with it not completely clear whether or not there was an acute fracture.

The Veteran underwent a right revision total knee arthroplasty in February 2007 at the Pittsburgh VAMC.  The preoperative diagnosis and postoperative diagnosis were both failed right total knee arthroplasty from loose grossly malaligned tibial tray.  The operative report notes that in October 2005 it was shown that the tibial component was in gross malalignment with approximately 40 degrees of varus malpositioning.  The Veteran's pain had been getting progressively worse, and he was adamant about getting a second revision of the right knee implant.  The operative report states that he was told of the risks, benefits and alternatives, and he provided informed consent.  It notes that "[h]e understood his risks to include but not be limited to... infection, nerve injury, vascular injury, DVT, PE, MI, CVA, death, persistent pain, arthrofibrosis, and the need for additional revisions... [and that] if this revision fails, he will likely require a knee fusion or even amputation."  The procedure report documents that the poly insert, femoral component, and tibial component were all removed, with the tibial tray found to be grossly loose and to easily come out of the proximal tibia with no bone loss whatsoever.  Replacement components were then placed, and the knee was copiously irrigated throughout.  After closing, a VA discharge note from later that day indicates that the Veteran had an unremarkable intraoperative and postoperative course.

An October 2007 VA treatment note documents that 8-months post-surgery, the Veteran was complaining of some knee pain, with it more severe below the knee.  It was noted that after his February 2007 surgery, one of his cultures came back delayed with some bacteria in it, and he was treated with a 6-week course of antibiotics.  A followup orthopedic note from a few weeks later states that the Veteran had been doing extremely well following the February 2007 surgery, but that a couple of months ago he began having significant pain in his shin radiating down to his lower leg.  Following review of x-rays, an assessment was made that infection was completely ruled out and the pain in the area could possibly be due to hip pain and possibly some contribution from enchondromas seen.  It was noted that the knee was in excellent alignment and he was having great range of motion, but with pain.

Private treatment records document that the Veteran underwent a third total knee replacement revision in March 2011, following a failed right total knee revision arthroplasty, then had surgery in November 2011 of supracondylar above knee amputation with explantation of the femoral component followed by phantom limb pain.  A December 2013 VA treatment record notes that the Veteran underwent a revision transfemoral amputation with compress endo-exo prosthesis at a private hospital in December 2013.

The Veteran was provided with a VA examination in connection with his claim in May 2009.  The report notes that the Veteran's claims file was reviewed in detail, and includes a detailed chronology of treatment involving the Veteran's right knee.  At the time of the examination, the Veteran reported pain with prolonged standing or walking, using a cane, and being unable to work in his usual profession as a dialysis technician.  He reported that he had not worked since the first right knee surgery in August 2003.  His gait was noted to be antalgic, favoring the left lower extremity.  Marked soft tissue swelling of the right knee was noted, which was approximately 50 percent greater than that of the left knee.  There was a significant 66 cm by 2 cm scar with significant loss of tissue underneath in the thigh.  A diagnosis was made of status post right total knee replacement x3, both times due to hardware failure.  The examiner wrote that the second revision noted 30 degrees of tibial prosthetic rotation and the third procedure documented significant problems with the tibial component being unstable.  At the time of the third right total knee replacement, it was documented that the tibial tray was grossly loose and easily came out of the proximal tibia with no bone loss whatsoever.

The VA examiner opined that there was additional disability following the Veteran's medical treatment for his right knee.  Following the first right knee replacement, in 2003, the Veteran was not able to return to work or engage in activities he enjoyed doing, and ultimately had to have two additional revisions/replacements of the knee.  He found that there did not appear to be any error of judgement or other fault on the part of VA.  The examiner then stated that, "clearly what has evolved in this patient was not a reasonably foreseeable event."  The examiner stated that the unforeseeable events included the internal rotation of the tibial component of 30 degrees requiring a second surgery, with it appearing from the second operative note that a smaller prosthetic was used for the tibial component.  He then stated that this did not successfully work, requiring the Veteran to have a third revision, which thus far had held up satisfactorily. 

The Board remanded the case for an addendum opinion to distinguish between any additional right knee disability caused by VA treatment or hospitalization, as opposed to that potentially caused by a private facility.  The VA examiner provided a clarifying opinion in February 2014.  He again noted review of the record, in addition to his prior examination, the remand instructions, as well as all the orthopedic notes from Tucson VA.  He noted that the Veteran underwent an initial right total knee replacement at a private facility in August 2003, without vigorous physical therapy.  The examiner referenced the September 2004 orthopedic note documenting decreased right knee extension and considerable laxity of the knee on anterior/posterior drawer testing, with a notation that a very thin poly component had been used for the replacement which was allowing subluxation, with the metal implants well-secured and well-fixed in good position and alignment.  With regard to the two VA surgeries, the VA examiner wrote that the first revision of the right knee (at the Tucson VAMC in October 2004) was to replace the malaligned tibial tray, with the second right knee revision (at the Pittsburgh VAMC in February 2007) replacing the entire prosthesis.   He also noted that treatment records in the claims file documented the Veteran's weight as 347 pounds, 359 pounds, and 396 pounds in April 2003, January 2004, and December 2004, respectively.

In the February 2014 opinion, the VA examiner noted that there are numerous reasons why total knee arthroplasties fail, including mechanical problems, loosening of hardware, instability, infection, and fractures, providing citations to relevant medical literature on the subject.  He continued that the use of total knee arthroplasty in younger patient populations, with increased activity level, has resulted in an increased rate for revisions, with risk factors for increased revision rate including increased activity levels and obesity, which were both noted to be present for this veteran.  The examiner opined that the need for the first revision was due to tibial component failure due to migration, which was due to morbid obesity.  He further noted that the Veteran had a fall post-operatively after the first revision, which did not help matters.  The examiner then stated that the second revision was necessitated by "loose grossly malaligned tibial tray." He stated that the Veteran did not suffer additional disability of the right knee as the result of VA care in October 2004 or February 2007, noting that the Veteran was in pain after the August 2003 fee basis right total knee arthroplasty, had an initially good surgical outcome following the first revision surgery, and had then suffered a fall which was unrelated to VA care.  He continued that the first revision ultimately failed in a fashion similar to the failure of the initial right total knee arthroplasty, and that there is no evidence that the revisions by VA caused increasing disability relative to the initial right total knee replacement, as the Veteran had pain and failure of the knee implant in all three instances.  

The examiner further noted that there was no additional disability proximately caused by an event not reasonably foreseeable, referring to the September 2004 and February 2007 VA notes documenting consultation with the Veteran about the risks and benefits of surgical revision.  While acknowledging that the outcome for this Veteran was neither desired nor optimal, the examiner stated that the failure of the right total knee arthroplasty and revisions are clear post-operative risks, especially in a younger, active, and obese population; the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  He also stated that he did not see any evidence of fault, carelessness, or lack of appropriate treatment on the part of VA, and there was no evidence that the failure of the right knee replacement or subsequent revisions was due to any such deficiency in the provision of care.
 
The file was referred back to the VA examiner by the Board in May 2014, after VA treatment records revealed that the Veteran had undergone an additional surgery involving a right above the knee amputation.  The examiner provided a final addendum opinion in August 2014, reviewing the additional evidence and coming to the same conclusions he had reached previously.  Specifically, he laid out a chronology of non-VA treatment subsequent to the second right total knee arthroplasty revision in February 2007, demonstrating that the Veteran underwent a underwent a third (non-VA) revision in March 2011, following a failed right total knee revision arthroplasty, then had surgery in November 2011 of supracondylar above-knee amputation with explantation of the femoral component followed by phantom limb pain and a December 2013 revision of the right above-knee amputation and insertion of an endo-exo prosthesis.  The examiner opined that there was no evidence that the November 2011 right above-knee amputation was caused or aggravated by the VA care or surgical treatment provided in February 2007 and no evidence of additional disability caused by the 2007 VA right total knee arthroplasty revision.  The examiner noted that a February 2007 orthopedic note documents that the Veteran was informed of the potential complications of revision surgery, to specifically include amputation, and he again reiterated that the need for amputation and failure of the revision was not due to any issues with the operative, post-operative, or outpatient care during or after the February 2007 surgery, but instead represented actualization of the heightened risk of failure due to the additional stress from a relatively high level of activity and obesity.

 IV.  Analysis

In considering the evidence of record under the aforementioned laws and regulations, the Board finds that the weight of the evidence is against the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee disability resulting from VA surgical care and treatment.

In a May 2007 letter, the Veteran asserted that, at that time, he had to have three total knee replacements because "two of the [doctors] in a row improperly install[ed] the knee."  He stated that during the October 2004 surgery, the surgeon found that the bottom joint of the knee was installed more than 30 degrees out of rotation (during the August 2003 initial right total knee arthroplasty), and that when he went to the Altoona VAMC in September 2005, they found that the bottom joint had come loose and was not in line at all.  

As an initial matter, the Veteran filed his claim for entitlement to compensation under 38 U.S.C.A. § 1151 in November 2006, subsequent to the October 1997 effective date of the current version of the relevant section.  The August 2003 right total knee arthroplasty, performed on a fee basis by the Navapache Medical Center, therefore does not qualify as hospital care, medical or surgical treatment or exam furnished by a Department employee or in a Department facility, as care provided by a non-VA facility under a contract made under 38 U.S.C. § 1703 is specifically excluded from consideration under 38 U.S.C.A. § 1151(a).  See 38 C.F.R. § 3.361(f)(1)).  Because the August 2003 surgery was not conducted by a VA employee or in a VA facility under the regulatory definition, compensation under 38 U.S.C.A. § 1151(a) is unavailable for any additional disability caused by the August 2003 right total knee arthroplasty surgery, whether or not it was proximately due to fault or negligence of the care providers or an event not reasonably foreseeable.  As the March 2011 revision surgery, November 2011 surgery involving right above-knee amputation, and the December 2013 revision transfemoral amputation with compress endo-exo prosthesis were performed by private facilities by non-VA surgeons, they would also not be considered to be care provided by VA.  Therefore, any additional disability potentially resulting from these surgeries would also not qualify for benefits under 38 U.S.C.A. § 1151.

The Veteran does not contend, and there is no evidence indicating, that regular follow-up care provided by VA employees or at VA facilities resulted in any additional right knee disability.  Instead, he is asserting that the right knee arthroplasty and subsequent revision surgeries were performed incorrectly.  The only surgical procedures rendered to this Veteran that fall within the legal definition of "hospital care, medical or surgical treatment, or examination furnished the veteran... by a Department employee or in a Department facility..." were the October 2004 and February 2007 right revision total knee arthroplasties, performed at the Tucson VAMC and Pittsburgh VAMC, respectively.

The Board finds that while the current state of the Veteran's right knee disability represents a greater degree of disability than that which he experienced prior to his overall course of surgical care, the weight of the evidence is against a finding that the Veteran had any "additional disability" caused by VA-provided care as defined in the relevant regulations.  As noted previously, "additional disability" for purposes of a claim under 38 U.S.C.A. § 1151 is determined through comparison of an appellant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment has stopped.  See 38 C.F.R. § 3.361(b).  As demonstrated in the VA pre-operative and operative reports, prior to the October 2004 surgery, the Veteran was suffering from a failed right total knee arthroplasty, with the records indicating that the Veteran experienced pain and limitation of motion, and a malaligned tibial tray with at least 30 degrees of internal rotation.  The VA examiner made note of the fact that the October 2004 operative report indicates that a larger poly component was placed, and that "rotation was checked several times and was found to be totally correct and at 0 rotation," and a VA treatment record from two weeks later noted the Veteran's report that he had been doing well post-operatively until he slipped on some water and fell in his home.  

The Board finds persuasive the opinions provided by the VA examiner in February 2014 and August 2014, that the Veteran did not suffer additional disability of the right knee as the result of VA surgical care in October 2004 or February 2007 based upon the reasoning that the Veteran was in pain and needed revision after the August 2003 fee basis right total knee arthroplasty, and had initially good surgical outcomes following each of the two revision surgeries performed by VA, with eventual pain and failure of the knee replacements similar to the initial failure.

Although the Veteran contends that the failure of his knee replacement and need for subsequent revisions, eventually requiring an above-the-knee amputation was due to negligently performed surgery, the Board finds no competent evidence within the record to support such an assertion.  While the Board does not doubt the Veteran's sincere belief in this regard, the Veteran does not have the training or educational background needed to competently assess whether he in fact had additional disability immediately following VA surgical care when compared to his state immediately prior to the provision of such care, or whether VA failed to exercise the degree of care that would be expected of a reasonable health care professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  While the Veteran has asserted that his total knee arthroplasty components were installed in a misaligned position during the October 2004 surgery, the VA operative report specifically states otherwise.  Further, despite the eventual failure of the revisions performed by VA, the VA examiner explained that the added stress of obesity and an active lifestyle increase the risk of eventual failure of knee replacements, indicating that the Veteran's total knee replacement failures were the result of the natural progress of the disease or injury for which the care or treatment was furnished. 

Additionally, in his February 2014 opinion, the examiner stated that there was no evidence that the Veteran's failure of the right knee replacement or subsequent revisions was due to any fault, carelessness, or lack of appropriate treatment on the part of VA, and included a detailed discussion with reference to relevant medical literature explaining likely alternative causes of the Veteran's experienced complications.  In August 2014, he again stated that there was no evidence of additional disability following the February 2007 surgery, and specified that there was no evidence of record that the eventual failure of that revision or the need for the subsequent November 2011 above-knee amputation was caused by VA's surgical care.  When considering all of the above, the Board concludes that the weight of the evidence is against a finding that VA treatment, specifically the October 2004 and February 2007 right total knee arthroplasty revision surgeries, caused any additional disability of the right knee, and that the eventual failures of the knee replacements was more likely due to the natural progress of the Veteran's condition. 

Finally, while the VA examiner stated in his May 2009 opinion that there was additional disability following the Veteran's medical treatment for his right knee, and what had transpired in the course of this veteran's care was not a reasonably foreseeable event, he revised this opinion following further consideration of the evidence of record and limitation of his focus to outcomes resulting from VA care as opposed to care or surgical treatment provided by private facilities.  In his subsequent February 2014 and August 2014 opinions, he cited to VA treatment records indicating that the Veteran had been advised of the risks of revision, noting that failure of the replacement and the potential need for amputation were specifically discussed, and concluded that the outcomes which transpired were of the sort of which a reasonable health care professional would have advised the Veteran while obtaining informed consent for the procedures.  He also revised his opinion, and concluded that there was no additional right knee disability caused by or following the two VA revision surgeries as compared with the state of the right knee prior to such surgeries (i.e. with a failed total knee replacement resulting in limited motion and pain).  

In conclusion, the competent and credible evidence of record demonstrates that the Veteran did not suffer from additional disability caused by the provision of VA surgical care or treatment, and the weight of the evidence additionally is against a finding that there was any fault or negligence on the part of VA, or the occurrence of an event not reasonably foreseeable, in connection with the October 2004 or February 2007 right revision total knee arthroplasty surgeries.  For the foregoing reasons, the Board finds that the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right knee must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee disability as a result of VA treatment is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


